Title: Charles Adams to John Quincy Adams, 8 June 1797
From: Adams, Charles
To: Adams, John Quincy


        
          My dear Brother
          New York June 8th 1797.
        
        The present period is more interesting to this Country than any since the adoption of The Federal Constitution The House of Representatives after a three weeks debate on their answer to The Speech of The President have at length entered on Serious business. The fortifying our Ports and harbours. Finishing and equipping our Frigates Purchasing some large Merchantmen to be converted into Sloops of War, raising additional troops, and permitting our Merchants to arm their Ships are among the objects which will occupy their attention. Upon these questions from what I learn there will be a majority of about sixteen in favor of most or all of them. That the sentiments of people in general are very much altered you may well suppose but yet there are some few who justify The French in every act however atrocious. Your friend Ben Bache abuses you at a great rate in his paper You have it seems told some disagreable facts respecting our allies which do not suit his pallet. Mr Edward Livingston too the worthy representative from this City in one of his three hour speeches says your communications are about on a par with the speech of Barras to Monroe.
        Your appointment To Berlin was carried in Senate 17 to 12 The cause of opposition I imagine was an objection to renew our Treaty with Prussia. but of this I am not certain.
        The distresses of our Merchants through the plunder of the French are truly alarming; Their groans and curses are echoed from Georgia to New Hampshire.
        You will before this reaches you have heard of the deaths of our aged Grandmother, and our Cousin Mary Smith. The rest of our family are well.
        As I know not where to direct to you I shall cover this to Mr Johnson at London.
        Your affectionate brother
        
          Charles Adams.
        
      